FoRd, Judge:
This matter is before me on remand from classification proceedings decided by this court in The Garcia Corp. v. United States, 55 Cust. Ct. 428, Abstract 69544, wherein the matter was remanded to a single judge sitting in reappraisement. It has been submitted on a written stipulation reading as follows:
IT IS HEREBY STIPULATED AND AGREED by and between counsel for the plaintiff and the Assistant Attorney General for the United States:
1. That the involved fishing line was imported prior to the effective date of Section 2 of the Customs Simplification Act (Public Law 927, 84th Cong., T.D. 54165).
*8592. That the invoiced merchandise consists-of nylon fishing line-and plastic boxes which were held by the Court in Abstract 69544 to-be subject to appraisement separately according to the value of each class of articles.
3. That on or about the date of exportation, such or similar fishing line was not freely offered to all purchasers for home consumption in the country of exportation or for exportation to the United States; and on or about said date of exportation, such or similar imported merchandise was not freely offered to all purchasers for domestic consumption in the United States.
4. That the cost of production of the involved fishing line as defined in Section 402 (f) of the Tariff Aot of 1930, as amended, is equal to:
The appraised values less 140 each, net packed.
5. That the cost of production of the involved plastic boxes, as defined in Section 402(f) of the Tariff Act of 1930, as amended, is equal to 14 cents each, net packed, the same value returned by the Appraiser theref or, as an unusual container.
6. That the remand of protest enumerated above may be submitted on this stipulation, the same being limited to the merchandise and issues described hereinabove.
Upon the agreed facts, I find and hold that cost of production as that value is defined in section 402 (f), Tariff Act of 1930, is the proper basis for the determination of the value of the involved fishing lines and that said value is the appraised values, less 14 cents each, net packed, and that cost of production as that value is defined in section 402(f), Tariff Act of 1930, supra, is the proper basis of value for the determination of the value of the involved plastic boxes, and that said value is the appraised value equal to 14 cents each, net packed.
Judgment will be entered accordingly.